Citation Nr: 1119822	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-47 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran received an honorable discharge for active duty performed from August 1961 to September 1964, from May 1966 to June 1970, and from September 1970 to December 1974.  He had subsequent military service from December 1974 to May 1979, at which time he received a discharge under other than honorable conditions.  The period from April 28, 1977 to May 23, 1979 is considered to have been issued under other than honorable conditions for VA purposes.  

The Veteran died in September 1990.  A Board decision dated in October 1994 ordered that the appellant was entitled to recognition as the Veteran's surviving spouse, finding that the Veteran and appellant were married in June 1984 and remained married until the Veteran's death, and that separations during the marriage were procured by the Veteran without fault of the appellant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the appellant's application to reopen a claim for service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board's review of the claims file reveals that further action is necessary on the claim for whether new and material evidence was received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.

Information concerning the Veterans Claims Assistance Act of 2000 (VCAA) was provided to the appellant by the RO in a letter dated in December 2008.  This letter notified the appellant of VA's responsibilities in obtaining information to assist her in completing her claim and identified the appellant's duties in obtaining information and evidence to substantiate her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the December 2008 VCAA notice letter that pertains to the appellant's claim for entitlement to service connection for the cause of the Veteran's death shows that the RO failed to provide complete information that is necessary to establish entitlement to the underlying claim for service connection for the cause of the Veteran's death.  The December 2008 letter and a follow-up letter in February 2009 also provided incorrect dates of the last final denial.  To correct these inadequacies, the appellant should be provided with a proper notice letter that addresses her application to reopen her claim for service connection for the cause of the Veteran's death since the last final denial by the RO in May 2007 and that complies with the Court's holding in Kent.

The December 2008 letter also provided inadequate notice about the requirement of the underlying claim for service connection for the cause of the Veteran's death or dependency and indemnity compensation (DIC) benefits.  In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, a review of the VCAA notice letter dated in December 2008 shows the RO failed to provide the appellant a statement of the conditions for which the Veteran was service-connected at the time of his death as well as an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition or a condition not yet service-connected.  The corrective notice should include the information required by Hupp.  The Board notes that during his lifetime, the Veteran had established service connection for prurigo nodularis with tinea pedis, conjunctivitis, and perforated right tympanic membrane.  

A September 1990 certificate of death listed the immediate cause of the Veteran's death as liver failure, renal failure, and sepsis.  No underlying causes or other significant conditions were identified.  

In prior claims and initially in her present claim received in December 2008, the appellant asserted that the Veteran's cause of death was the result of exposure to Agent Orange (herbicides) in Vietnam.  In her December 2009 substantive appeal, however, she asserted that the Veteran had multiple conditions that contributed to death.  She believes that the causes listed on the death certificate are connected to alcoholism from military service to the day of death that was due to posttraumatic stress disorder (PTSD).  She stated that the Veteran suffered from sclerosis of the liver from alcoholism related to PTSD.  Currently, there is no evidence of record establishing that the Veteran was diagnosed with or treated for PTSD during his lifetime. 

In June 2010 the appellant testified that the Veteran sought psychiatric treatment for approximately eight months at the VA Medical Center (VAMC) in Oakland, California before they returned to Albuquerque in 1984.  The claims file contains VA treatment records from the Albuquerque VAMC dated from January 1982 to September 2000.  Other documents reflect that the Veteran reported his address in El Paso, Texas in 1979 and again in 1981.  The AMC/RO should attempt to locate any VA treatment records from the El Paso VA Health Care System dated from May 1979 to January 1982.  The AMC/RO should also attempt to locate any VA treatment records from Oakland California dated from January 1982 to June 1984.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant a corrective VCAA notice that describes the information that is necessary to establish entitlement to the underlying claim and that specifically identifies the type of evidence necessary to satisfy the element(s) of the underlying claim that was found insufficient in the previous May 2007 denial, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should also include a statement of the conditions for which the Veteran was service-connected at the time of his death (prurigo nodularis with tinea pedis, conjunctivitis, and perforated right tympanic membrane) as well as an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected condition and a condition not yet service-connected, in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant and her representative must be given an adequate opportunity to respond.

2.  The AMC/RO should attempt to locate any VA treatment records from the El Paso VA Health Care System dated from May 1979 to January 1982, and any VA treatment records from Oakland California dated from January 1982 to June 1984, to include a request for any archived records.  If the requested records are unavailable, the appellant should be notified of such and the claims file annotated accordingly. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


